188 F.2d 162
Charles Carlton ROPER, Jr., Appellant,v.William H. HIATT, Warden, United States Penitentiary,Atlanta, Georgia.
No. 13515.
United States Court of Appeals,
Fifth Circuit.
April 23, 1951.

No appearance entered on behalf of appellant.
Harvey H. Tisinger, Asst. U.S. Atty., J. Ellis Mundy, U.S. Atty., Atlanta, Ga., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and BORAH, Circuit Judges.
PER CURIAM.


1
Appellant is here appealing from an order denying his petition for habeas corpus.  An examination of the record disclosing that the claim of petitioner below was entirely without merit, and that the judgment denying his petition was right, the judgment is affirmed.